 

PIGGY-BACK REGISTRATION RIGHTS AGREEMENT

 

This Piggy-Back Registration Rights Agreement (this “Agreement”) is made and
entered into as of May 13, 2015, by and among Life Clips, Inc., a Wyoming
corporation (the “Company”) and Edgestone Associates, Inc., a Florida
corporation (“Purchaser”).

 

WHEREAS, the Company and Purchaser have entered into Subscription Agreement
dated as of the date hereof (the “Subscription Agreement”) whereby Purchaser
subscribed to purchase a $700,000.00 Convertible Promissory Note (the “Note”)
together with a warrant to purchase 350,000 shares of common stock of the
Company (the “Warrant,” and together with the Note, the “Securities”) in a
private placement. The Subscription Agreement, Note and Warrant are collectively
referred to hereinafter as the “Transaction Documents”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

1. Definitions.

 

(a) The shares of the Company’s common stock issuable upon exercise of the
Warrants will be deemed “Registrable Securities” subject to the provisions of
this Agreement.

 

(b) All capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to such terms in the Subscription Agreement, Agreement and
Warrant.

 

2. Piggy-Back Registration Rights.

 

(a) Registration Rights. If at any time on or after the Issue Date of the Note
the Company proposes to file any Registration Statement under the Securities Act
of 1933, as amended (the “1933 Act”) (a “Registration Statement”) with respect
to any offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for a dividend reinvestment plan or (iii) in connection
with a merger or acquisition, then the Company shall (x) give written notice of
such proposed filing to Purchaser as soon as practicable but in no event less
than ten (10) days before the anticipated filing date of the Registration
Statement, which notice shall describe the amount and type of securities to be
included in such Registration Statement, the intended method(s) of distribution,
and the name of the proposed managing underwriter or underwriters, if any, of
the offering, and (y) offer to Purchaser in such notice the opportunity to
register the sale of such number of Registrable Securities as Purchaser may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall cause such Registrable Securities
to be included in such registration and shall cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. If Purchaser proposes to distribute
its Registrable Securities through a Piggy-Back Registration that involves an
underwriter or underwriters, then it shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
Piggy-Back Registration.

 

   

 

 

(b) Limitations. If a Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company and the managing underwriter
advises the Company and the holders of Registrable Securities (if any holders of
Registrable Securities have elected to include Registrable Securities in such
Piggyback Registration) in writing that in its reasonable and good faith opinion
the number of shares of common stock proposed to be included in such
registration, including all Registrable Securities and all other shares of
common stock proposed to be included in such underwritten offering, exceeds the
number of shares of common stock which can be sold in such offering and/or that
the number of shares of common stock proposed to be included in any such
registration or takedown would adversely affect the price per share of the
common stock to be sold in such offering, the Company shall include in such
registration (i) first, the shares of common stock that the Company proposes to
sell; (ii) second, the shares of common stock requested to be included therein
by Purchaser; and (iii) third, the shares of common stock requested to be
included therein by holders of common stock other than holders of Registrable
Securities, allocated among such holders in such manner as they may agree.

 

(c) Withdrawal. Purchaser may elect to withdraw such Purchaser’s request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by Purchaser of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 2(e) below.

 

(d) The Company shall notify Purchaser of Registrable Securities at any time
when a prospectus relating to such Purchaser’s Registrable Securities is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing. At the request of Purchaser, the Company shall also
prepare, file and furnish to Purchaser a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to Purchaser, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Purchaser shall not offer or sell any
Registrable Securities covered by the Registration Statement after receipt of
such notification until the receipt of such supplement or amendment.

 

(e) The Company may request that Purchaser furnish the Company such information
with respect to Purchaser and Purchaser’s proposed distribution of the
Registrable Securities pursuant to the Registration Statement as the Company may
from time to time reasonably request in writing or as shall be required by law
or by the SEC in connection therewith, and such Purchaser shall furnish the
Company with such information.

 

(f) All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the SEC, (B) with respect to
filings required to be made with any trading market on which the common stock is
then listed for trading, (C) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D)
with respect to any filing that may be required to be made by any broker through
which Purchaser of Registrable Securities intends to make sales of Registrable
Securities with the FINRA, (ii) printing expenses, (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) 1933 Act liability insurance, if the Company so desires such insurance, and
(vi) fees and expenses of all other persons or entities retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any broker
or similar commissions of Purchaser.

 

 2 

 

 

3. Indemnification.

 

(a) Indemnification by the Company. The Company and its successors and assigns
shall indemnify and hold harmless Purchaser, the officers, directors, members,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of Purchaser, each individual or entity
who controls Purchaser (within the meaning of Section 15 of the 1933 Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
and the officers, directors, members, Agreement, partners, agents and employees
(and any other individuals or entities with a functionally equivalent role of a
person holding such titles, notwithstanding a lack of such title or any other
title) of each such controlling individual or entity (each, a “Purchaser
Indemnified Party”), to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
related prospectus or any form of prospectus or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any such prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act or any state securities law, or any rule or regulation
thereunder, in connection with the performance of its obligations under this
Agreement, except to the extent, but only to the extent, that (i) such untrue
statements or omissions are based upon information regarding Purchaser furnished
to the Company by such party for use therein. The Company shall notify Purchaser
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

 

(b) Indemnification by Purchaser. Purchaser and its successors and assigns shall
indemnify and hold harmless the Company, the officers, directors, members,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of the Company, each individual or entity
who controls the company (within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act”) and the officers, directors, members, partners,
agents and employees (and any other individuals or entities with a functionally
equivalent role of a person holding such titles, notwithstanding a lack of such
title or any other title) of each such controlling individual or entity (each, a
“Company Indemnified Party;” Purchaser Indemnified Party and Company Indemnified
Party may each be referred to as an “Indemnified Party”), to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or relating to (1) any untrue or alleged untrue statement of a
material fact contained in a Registration Statement, any related prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any such prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (2) any violation or alleged violation by the Company of the 1933
Act, the 1934 Act or any state securities law, or any rule or regulation
thereunder, in connection with the performance of its obligations under this
Agreement, but only to the extent that such untrue statements or omissions are
based upon information regarding Purchaser furnished to the Company by such
party for use therein. Purchaser shall notify the Company promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Agreement of which Purchaser is
aware.

 

 3 

 

 

(c) Contribution. If the indemnification under Section 3(a) is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless for any
Losses, then the party responsible for indemnifying the Indemnified Party (the
“Indemnifying Party”) shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, the
Indemnifying Party or the Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any reasonable attorneys’ or other fees
or expenses incurred by such party in connection with any proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 3(a) was available to such party in
accordance with its terms. It is agreed that it would not be just and equitable
if contribution pursuant to this Section 3(b) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding sentence.

 

4. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by Purchaser of any of
their obligations under this Agreement, Purchaser or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and
Purchaser agree that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.

 

(c) Compliance. Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

 4 

 

 

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented unless
the same shall be in writing and signed by the Company and Purchaser holding a
majority of the then outstanding Registrable Securities, and waivers or consents
to departures from the provisions hereof may not be given, unless the same shall
be in writing and signed by the Company and Purchaser. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Purchaser and that does
not directly or indirectly affect the rights of other Purchaser may be given by
Purchaser of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

(e) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:

 

Life Clips Inc.

233 S. Sharon Amity Rd., Suite 201

Charlotte, North Carolina 28211

Attention: Chief Executive Officer

Email: bgruder@lifeclips.com

 

If to Purchaser:

 

Edgestone Associates, Inc.

PO Box 276158

Boca Raton, Florida 33427

Attention: Arnold S. Goldin, President

E-mail: arnold@arnoldgoldin.com

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of Purchaser of the then outstanding
Registrable Securities (other than by merger or to an entity which acquires the
Company including by way of acquiring all or substantially all of the Company’s
assets). The rights of Purchaser hereunder, including the right to have the
Company register Registrable Securities pursuant to this Agreement, may not be
assigned by Purchaser without the prior written consent of the Company.

 

 5 

 

 

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state and/or federal courts of Florida. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Company and
Purchaser waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs. In the event that
any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(k) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(l) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Piggy-Back Registration
Rights Agreement as of the date first written above.

 

  Life clips, Inc.         By: /s/ Robert Gruder   Name: Robert Gruder   Title:
Chief Executive Officer

 

 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Piggy-Back Registration
Rights Agreement as of the date first written above.

 

  NAME OF INVESTING ENTITY         Edgestone Associates, Inc.         AUTHORIZED
SIGNATORY         By: /s/ Arnold S. Goldin   Name: Arnold S. Goldin   Title:
President

 

  ADDRESS FOR NOTICE             c/o: Arnold S. Goldin, Pres.            
Street: 5106 D Lake Catalina Dr.             City/State/Zip: Boca Raton FL 33496
            Attention:               Tel: 561-994-5860             Fax:        
      Email: ARNOLD@ARNOLDGOLDIN.COM  

 

 8 

 

 

 

